PER CURIAM.
We affirm the appellant's convictions and sentences, finding no fundamental or harmful error in the various issues raised on appeal. Cf. Ray v. State, 403 So.2d 956 (Fla.1981). We also specifically reject appellant’s contentions of incompetency of counsel, finding such claims patently invalid on the record before us. See State v. Eicher, 431 So.2d 1009 (Fla. 3d DCA 1982).
Notwithstanding our affirmance of the convictions and sentences, we remand with directions that the provisions of the trial court’s order retaining jurisdiction over the appellant’s sentences be stricken.
ANSTEAD, C.J., and HURLEY and DELL, JJ., concur.